LOOMIS, SAYLES & CO., L.P. Code of Ethics Policy on Personal Trading and Related Activities by Loomis Sayles Personnel EFFECTIVE: January 14, 2000 AS AMENDED: August 9, 2017 Table of Contents 1 . INTRODUCTION 3 2 . STATEMENT OF GENERAL PRINCIPLES 3 3 . A FEW KEY TERMS 4 . Covered Security 4 . Beneficial Ownership 5 . Investment Control 6 . Maintaining Personal Accounts 7 4 . SUBSTANTIVE RESTRICTIONS ON PERSONAL TRADING 8 . Pre-clearance 8 . Good Until Canceled and Limit Orders 9 . Short Term Trading Profits 10 . Restrictions on Round Trip Transactions in Loomis Advised Funds 10 . Derivatives 11 . Short Sales 11 . Competing with Client Trades 11 . Large Cap/De Minimis Exemption 12 . Investment Person Seven-Day Blackout Rule 12 . Research Recommendations 13 . Initial Public Offerings 15 . Private Placement Transactions 15 . Insider Trading 15 . Restricted and Concentration List 16 . Loomis Sayles Hedge Funds 17 . Exemptions Granted by the Chief Compliance Officer 17 5 . PROHIBITED OR RESTRICTED ACTIVITIES 17 . Public Company Board Service and Other Affiliations 17 . Participation in Investment Clubs and Private Pooled Vehicles 18 6 . REPORTING REQUIREMENTS 18 . Initial Holdings Reporting, Account Disclosure and Acknowledgement of Code 18 . Brokerage Confirmations and Brokerage Account Statements 19 . Quarterly Transaction Reporting and Account Disclosure 20 . Annual Reporting 21 . Review of Reports by Chief Compliance Officer 22 . Internal Reporting of Violations to the Chief Compliance Officer 22 7 . SANCTIONS 22 8 . RECORDKEEPING REQUIREMENTS 23 9 . MISCELLANEOUS 23 . Confidentiality 23 . Disclosure of Client Trading Knowledge 24 . Notice to Access Persons, Investment Persons and Research Analysts as to Code Status . 24 . Notice to Personal Trading Compliance of Engagement of Independent Contractors 24 . Questions and Educational Materials 24 LOOMIS, SAYLES & CO., L.P. Code of Ethics Policy on Personal Trading and Related Activities 1. INTRODUCTION This Code of Ethics (Code) has been adopted by Loomis, Sayles & Co., L.P. (Loomis Sayles) to govern certain conduct of Loomis Sayles Supervised Persons and personal trading in securities and related activities of those individuals who have been deemed Access Persons thereunder, and under certain circumstances, those Access Persons family members and others in a similar relationship to them. The policies in this Code reflect Loomis Sayles desire to detect and prevent not only situations involving actual or potential conflicts of interest or unethical conduct, but also those situations involving even the appearance of these. 2. STATEMENT OF GENERAL PRINCIPLES It is the policy of Loomis Sayles that no Access Person or Supervised Person as such terms are defined under the Code, (please note that Loomis Sayles treats all employees as Access Persons ) shall engage in any act, practice or course of conduct that would violate the Code, the fiduciary duty owed by Loomis Sayles and its personnel to Loomis Sayles clients, Rule 204A -1 under the Investment Advisers Act of 1940, as amended (the Advisers Act), the Employee Retirement Income Security Act of 1974, as amend ed (ERISA), or the provisions of Section 17(j) of the Investment Company Act of 1940, as amended (the  Investment Company Act), and Rule 17j-1 there under. It is required that all Access Persons must comply with all applicable laws, rules and regulations including, but not limited to the Federal Securities Laws . The fundamental position of Loomis Sayles is, and has been, that it must at all times place the interests of its clients first. Accordingly, your personal financial transactions (and in some cases, those of your family members and others in a similar relationship to you) and related activities must be conducted consistently with this Code and in such a manner as to avoid any actual or potential conflict of interest or abuse of your position of trust and responsibility. Without limiting in any manner the fiduciary duty owed by Loomis Sayles to its clients, it should be noted that Loomis Sayles considers it proper that purchases and sales be made by Access Persons in the marketplace of securitie s owned by Loomis Sayles clients, provided that such securities transactions comply with the spirit of, and the specific restrictions and limitations set forth in the Code. In making personal investment decisions, however, you must exercise extreme care to ensure that the provisions of the Code are not violated and under no circumstances, may an Access Person use the knowledge of Covered Securities purchased or sold by any client of Loomis Sayles or Covered Securities being considered for purchase or sale by any client of Loomis Sayles to profit personally, directly or indirectly, by the market effect of such transactions. Improper trading activity can constitute a violation of the Code. The Code can also be violated by an Access Persons failure to file required reports, by making inaccurate or misleading reports or statements concerning trading activity, or by opening an account with a non- Select Broker without proper approval as set forth in the Code. It is not intended that these policies will specifically address every situation involving personal trading. These policies will be interpreted and applied, and exceptions and amendments will be made, by Loomis Sayles in a manner considered fair and equitable, but in all cases with the view of placing Loomi s Sayles clients interests paramount. It also bears emphasis that technical compliance with the procedures, prohibitions and limitations of this Code will not automatically insulate you from scrutiny of, and sanctions for, securities transactions which indicate an abuse of Loomis Sayles fiduciary duty to any of its clients. You are encouraged to bring any questions you may have about the Code to Personal Trading Compliance . Personal Trading Compliance , the Chief Compliance Officer and the Loomis Sayles Ethics Committee will review the terms and provisions of the Code at least annually, and make amendments as necessary. Any amendments to the Code will be provided to you. 3. A FEW KEY TERMS Boldfaced terms have special meaning in this Code. The application of a particular Code requirement to you may hinge on the elements of the definition of these terms. See the Glossary at the end of this Code for definitions of these terms. In order to have a basic understanding of the Code, however, you mu st have an understanding of the terms  Covered Security ,  Beneficial Ownership  and  Investment Control  as used in the Code. 3.1. Covered Security This Code generally relates to transactions in and ownership of an investment that is a Covered Security . Currently, this means any type of equity or debt security (such as common and preferred stocks, and corporate and government bonds or notes), any equivalent (such as ADRs), any derivative, instrument representing, or any rights relating to, a Covered Security , and any closely related security (such as certificates of participation, depository receipts, collateral
